DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.
 
Allowable Subject Matter
Claims 18, 19, and 22-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 18, 19, and 22-28, remain in condition for allowance for the same reasons as indicated in the Office Action filed 09/03/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1-3, 7, 9, 12-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starodubov et al. (Compact USB-powered mobile ELISA-based pathogen detection: design and implementation challenges), in view of Jiang et al. (Development of a universal serial bus-powered mini-high-voltage power supply for microchip electrophoresis), and in further view of Behnam et al. (An integrated CMOS high voltage supply for lab-on-a-chip systems, cited in Office Action filed 06/18/2019) and Texas Instruments (Integrated USB Power Switch with Boost Converter, cited in IDS filed 08/22/2018).
Regarding claim 1, Starodubov discloses a system (Fig. 2, Fig. 7, Fig. 8), comprising:
a universal serial bus (USB) connector to receive an input voltage from a USB port on a computing device (see: USB connector);
a microfluidic pump to pump a supply of fluid through a microfluidic channel (see: pump to control the fluid flow);
a microfluidic diagnostic chip (see: MEPAD unit and disposable cartridge); and
a communication link to electrically couple the USB connector to the microfluidic diagnostic chip (see: USB bulkhead pigtail which is coupled to the remaining electronics), wherein the microfluidic diagnostic chip comprises the microfluidic pump (see: vacuum pump disposed within the MEPAD unit),
(ABSTRACT, see: the entire instrument is powered using a USB port of a notebook PC).
Starodubov does not explicitly disclose the USB interface comprises a voltage upconverter, wherein the communication link further electrically couples the voltage upconverter to the microfluidic diagnostic chip and the voltage upconverter is to convert the input voltage to be received by the USB connector to an output voltage sufficient to drive the microfluidic pump, wherein the output voltage is equal to or greater than 10 volts, and wherein power is received at the USB connector and provided to the voltage upconverter, and upconverted voltage is provided by the voltage upconverter to the microfluidic pump.
Jiang teaches an analogous lab-on-a-chip configured to be powered by USB ports, comprising a USB-to-UART bridge coupled to a plurality of DC-HVDC converter modules capable of outputting voltages ranging from 250 VDC to 1.5 kVDC (2.1 Chemical reagents and electrical components for HVPS; Figure 1).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate HV board architecture into the device disclosed by Starodubov, as taught by Jiang, since such a modification would have provided for an adjustable output voltage (Jiang: 3.1 Construction and design of the HVPS), which would have been beneficial in powering the plurality of analytical components in the device disclosed by Starodubov.  It would also be obvious to one of ordinary skill in the art to obtain the details of the USB circuitry from the primary reference by using a literature search, or other known references such as Jiang.
(Starodubov: 2. OPTICAL DESIGN CONSIDRATIONS, see: compact integration provides for a compact and robust package which reduces the price of the system).
Behnam teaches an analogous integrated CMOS high voltage supply for lab-on-a-chip systems comprising a boost converter arranged in an integrated circuit (Fig. 2).
Texas Instruments teaches a commercially available boost converter integrated circuit configured to provide power to a USB switch (Figure 1).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to configure the analogous boost converter in the device disclosed by modified Starodubov into an integrated circuit, as taught by Behnam and Texas Instruments, since such modification would have involved making elements integral.  Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  Additionally, one having ordinary skill in the art would have been motivated to make such a modification in order to provide for the well-known advantages of integrated circuits.
Regarding claim 2, modified Starodubov discloses the input voltage upconverter comprises a first output to provide the output voltage and a second output to provide a lower output voltage, the28464788215/546,483 lower output voltage to power a component of the microfluidic diagnostic chip separate from the pump (Jiang: Figure 1, see: HVDC1, HVDC2, each outputting its own voltage).
Regarding claim 3, modified Starodubov discloses the output voltage is the sole power provided to the microfluidic diagnostic chip (Starodubov: ABSTRACT, see: the entire instrument is powered using a USB port of a notebook PC).
Regarding claim 7, modified Starodubov discloses the voltage upconverter comprises a voltage divider comprising two resistors and wherein resistances of the two resistors defines a feedback voltage upon which the output voltage is based on  (Jiang: Figure 1, see:. HVDC1, HVDC2, each lead 2 is coupled to its respective voltage divider R1, R2, and R3, R4).
Regarding claim 9, modified Starodubov discloses the microfluidic diagnostic chip further comprises a number of sensors and wherein the output voltage is to power both the microfluidic pump as well as all the sensors (Starodubov: Fig. 2, see: optical subsystem; ABSTRACT, see: the entire instrument is powered using a USB port of a notebook PC).
Regarding claim 12, modified Starodubov discloses a method of powering the system of claim 1, the method comprising: receiving electrical power from the universal serial bus (USB) connector (Starodubov: 4. BASE UNIT IMPLEMENTATION, RESULTS, AND DISCUSSION, see: All the functionality of this portable MEPAD unit is achieved with 5V and less than 500mA power through the standard USB interface available from any laptop computer); converting the input voltage to the output voltage with the voltage upconverter, wherein the output voltage is equal to or greater than 10 volts (Jiang: 3.1 Construction and design of the HVPS, see: output voltage from the DC-to-HVDC converter modules 250 VDC to 1.5 kVDC); activating the microfluidic pump using the output voltage  (Starodubov: 4. BASE UNIT IMPLEMENTATION, RESULTS, AND DISCUSSION, see: vacuum pump and two vacuum ports that pull fluid through the cartridge); and with the diagnostic chip, performing a diagnostic operation on a biological fluid moved with the microfluidic pump (Starodubov: 4. BASE UNIT IMPLEMENTATION, RESULTS, AND DISCUSSION, see: ELISA process).
Regarding claim 13, modified Starodubov discloses the electrical power received from the universal serial bus (USB) connector is the sole electrical power provided to a microfluidic diagnostic chip  (Starodubov: 4. BASE UNIT IMPLEMENTATION, RESULTS, AND DISCUSSION, see: All the functionality of this portable MEPAD unit is achieved with 5V and less than 500mA power through the standard USB interface available from any laptop computer), wherein the microfluidic diagnostic (Fig. 8, see: vacuum pump disposed within the MEPAD unit).
Regarding claim 14, modified Starodubov discloses the input voltage is 5 volts and the voltage upconverter converts the input voltage to an output voltage (Starodubov: 4. BASE UNIT IMPLEMENTATION, RESULTS, AND DISCUSSION, see: All the functionality of this portable MEPAD unit is achieved with 5V and less than 500mA power through the standard USB interface available from any laptop computer; Jiang: 3.2 Strategies of making effective power usage of the mini-HVPS, see: powered by a USB with a power supply of 5V and 500 mA).
Modified Starodubov does not explicitly disclose the output voltage being 10 volts.
As the circuit efficiency and energy loss are variables that can be modified, among others, by adjusting said output voltage, with said circuit efficiency increasing and energy loss decreasing as the output voltage is increased, the precise output voltage would have been considered a result effective variable by one having ordinary skill in the art, before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed output voltage cannot be considered critical.  Accordingly, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have optimized, by routine experimentation, the output voltage in the apparatus of modified Starodubov to obtain the desired balance between the circuit efficiency and energy loss (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the 
Regarding claim 15, modified Starodubov discloses converting the input voltage to the output voltage with the voltage upconverter further comprises converting the input voltage into a first voltage and a second different voltage (Jiang: Figure 1, see: HVDC1, HVDC2, each outputting its own voltage) wherein the first voltage activates the microfluidic pump, which is on a microfluidic diagnostic chip (Starodubov: Fig. 2, see: pump to control the fluid flow; ABSTRACT, see: the entire instrument is powered using a USB port of a notebook PC), and the second different voltage powers a number of sensors on the microfluidic diagnostic chip (Starodubov: Fig. 2, see: optical subsystem; ABSTRACT, see: the entire instrument is powered using a USB port of a notebook PC).
Regarding claim 20, modified Starodubov discloses an RC circuit connected to the voltage upconverter (Jiang: Figure 1, see: plurality of resistors and capacitors coupled to HVDC1, HVDC2, in the high-voltage board).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7, 9, 12-15, and 20 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/Primary Examiner, Art Unit 1797